Citation Nr: 1225714	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic Osgood-Schlatter's disease of the left knee, including secondary to service-connected right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee traumatic injury with mild degenerative changes, status post patellar fracture repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a left knee disability.  He contends that this condition began during his military service, and/or was aggravated by his service-connected right knee disability.  The Veteran is also seeking an initial evaluation in excess of 10 percent for right knee traumatic injury with mild degenerative changes, status post patellar fracture repair.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In April 2008, the Veteran underwent a VA examination for joints.  The examination report noted the VA examiner's opinion that the Veteran's current left knee disability, diagnosed as chronic Osgood-Schlatter's disease of the left knee, was less likely than not caused by or a result of his right knee disability.  The VA examiner did not express any opinion as to whether the Veteran's current left knee disability was incurred in or aggravated by his military service.  The VA examiner did indicate, however, that any activity that stresses the quadriceps muscle can cause symptoms of Osgood-Schlatter's disease.

The Veteran's service treatment records revealed treatment for an injury to his right knee in May 2000.  A September 2000 inservice treatment report noted the Veteran's complaints of bilateral knee pain while he was undergoing rehabilitative treatment for his right knee.

Given his allegations of left knee problems since service and his documented complaint of left knee pain during service, the Veteran should be scheduled for a new examination to determine whether his left knee disability was caused or aggravated by his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377, n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

On his June 2009 substantive appeal, the Veteran indicated that his right knee disability prevented him from sitting, standing, or walking for an extended period of time.  Given the passage of time since his most recent VA examination, the RO must obtain the Veteran's updated treatment records since January 2009, and then schedule him for a new VA examination to determine the current severity of his service-connected right knee traumatic injury with mild degenerative changes, status post patellar fracture repair.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him since January 2009 for his left knee disability and his service-connected right knee traumatic injury with mild degenerative changes, status post patellar fracture repair.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected right knee traumatic injury with mild degenerative changes, status post patellar fracture repair, and consider the etiology of his chronic Osgood-Schlatter's disease of the left knee.  

All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail for both knees, including range of motion testing results.  The extent of any instability, incoordination, weakened movement and/or excess fatigability on use as a result of each knee must be described.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee disability was incurred or aggravated during his military service (October 1996 to December 2000).

If not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability has been aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected right knee traumatic injury with mild degenerative changes, status post patellar fracture repair.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


